Case 2:20-cv-00458-JS-AKT Document 34 Filed 03/16/21 Page 1 of 2 PageID #: 384



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
WAGNER MACIEL,

                        Plaintiff,
                                                     ADOPTION ORDER
            -against-                                20-CV-0458(JS)(AKT)

BMW OF NORTH AMERICA, LCC,

                    Defendant.
-----------------------------------------X
APPEARANCES
For Plaintiff:      Sergei Lemberg, Esq.
                    Vlad Hirnyk, Esq.
                    Lemberg Law, LLC
                    43 Danbury Road
                    Wilton, Connecticut 06897

For Defendant:          Philip Semprevivo, Esq.
                        Sara E. Thompson, Esq.
                        Biedermann Hoenig Semprevivo, PC
                        60 East 42nd Street, Suite 660
                        New York, New York 10165

SEYBERT, District Judge:

            Plaintiff Wagner Maciel (“Plaintiff”) commenced this

action against defendant BMW of North America, LLC (“Defendant”),

asserting claims under the Magnuson-Moss Warranty Act, 15 U.S.C.

§ 2301 et seq., the U.C.C., New York General Business Law § 349,

and common law fraud, arising out of Plaintiff’s purchase of a BMW

vehicle.    (See Compl., ECF No. 1; Am. Compl., ECF No. 11.)          On May

29, 2020, Defendant filed a motion to dismiss the Amended Complaint

for lack of jurisdiction and failure to state a claim.           (See Mot.,

ECF No. 17; Reply, ECF No. 27.)           Plaintiff opposed the motion.

(Pl. Opp., ECF No. 26; Pl. Suppl. Ltr., ECF No. 31.)             On October
Case 2:20-cv-00458-JS-AKT Document 34 Filed 03/16/21 Page 2 of 2 PageID #: 385



26, 2020, this Court referred the motion to Magistrate Judge A.

Kathleen Tomlinson for a report and recommendation.                   (Oct. 26,

2020 Elec. Order.)       On February 23, 2021, Judge Tomlinson issued

a Report and Recommendation (“R&R”), recommending that the Court

grant Defendant’s motion and dismiss the Amended Complaint in its

entirety.    (See generally R&R, ECF No. 33.)

            The time to object has expired and the parties have not

filed    objections      to   the    R&R.         Upon     careful   review     and

consideration,     the    Court     finds   Judge    Tomlinson’s     R&R   to   be

comprehensive,      well-reasoned,          and     free    of   clear     error.

Accordingly, the R&R (ECF No. 13) is ADOPTED in its entirety,

Defendant’s motion to dismiss (ECF No. 17) is GRANTED, and the

Amended Complaint is DISMISSED.

            The Clerk of the Court is respectfully directed to enter

judgment accordingly, terminate all pending motions, and mark this

case CLOSED.



                                             SO ORDERED.



                                             /s/ JOANNA SEYBERT   ______
                                             Joanna Seybert, U.S.D.J.

Dated: March 16 , 2021
       Central Islip, New York




                                        2
